Flores v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-97-301-CR

     JESUS JOSE FLORES,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 
 
From the County Court
Hill County, Texas
Trial Court # M7810
                                                                                                                 

MEMORANDUM OPINION
                                                                                                                 

      Appellant Jesus Jose Flores pled guilty to the misdemeanor offense of theft by check of
property valued at $20 or more, but less than $200.  See Act of May 28, 1983, 68th Leg., R.S.,
ch. 558, § 11, 1983 Tex. Gen. Laws 3237, 3245, amended by Act of May 29, 1993, 73d Leg.,
R.S., ch. 900, § 1.01, 1993 Tex. Gen. Laws 3586, 3637 (current version at Tex. Pen. Code Ann.
§ 31.03(e)(2)(A)(ii) (Vernon 1994)).  On September 20, 1995, the court sentenced Flores to six
months in the county jail and a $2,000 fine, suspended imposition of the sentence, and placed him
on probation for eighteen months.  Flores failed to abide by the terms and conditions of his
probation, and the court revoked his probation and imposed a reduced sentence of four months’
confinement on November 7, 1997.
      Flores has filed a motion to dismiss his appeal.  In relevant portion, Rule 42.2 of the Texas
Rules of Appellate Procedure states:
(a) At any time before the appellate court’s decision, the appellate court may dismiss the
appeal if the appellant withdraws his or her notice of appeal.  The appellant and his or her
attorney must sign the written withdrawal and file it in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.
 
Tex. R. App. P. 42.2(a).
      We have not issued a decision in this appeal.  The motion is signed by both Flores and his
attorney.  Thus, the motion meets the requirements of the rules and is granted.
      Flores' appeal is dismissed.
                                                                               PER CURIAM
 
Before Chief Justice Davis,
      Justice Cummings, and
      Justice Vance
Dismissed on appellant's motion
Opinion delivered and filed January 21, 1998
Do not publish